Citation Nr: 1646259	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-22 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for left hip bursitis, currently assigned a 10 percent evaluation. 

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the right knee status post anterior cruciate ligament reconstruction with chondromalacia patella prior to February 6, 2014.

3. Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee status post anterior cruciate ligament reconstruction with chondromalacia patella on or after February 6, 2014.
 
4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing has been associated with the claims file.  

During the pendency of the appeal, in an April 2014 rating decision, the RO decreased the Veteran's evaluation for his right knee disability from 20 percent to 10 percent, effective from February 6, 2014.  The RO also granted a separate 10 percent evaluation for right knee instability.  However, he did not file a notice of disagreement with that rating decision. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  Therefore, those matters are not currently before the Board.

The Board also notes that the Veteran's appeal originally included claims for increased evaluations for his service-connected herniated disc of the lumbar spine at L3-L5 and left lower extremity radiculopathy.  However, in an August 2013 VA Form 9, the Veteran limited his appeal to the issues of entitlement to increased evaluations for his service-connected left hip and right knee disabilities and entitlement to TDIU.  He did not perfect an appeal as to the other issues.  Therefore, those claims are no longer on appeal, and no further consideration is necessary.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the claim for an increased evaluation for the Veteran's left hip disability, the Board notes that he was last afforded a VA examination in March 2011.  The Court recently held that the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 13-3238 (2016).  In addition, a July 2015 VA physical therapy note indicated that the Veteran's hip flexion was limited in both passive and active range of motion, which suggests that the Veteran's left hip symptoms may have worsened since he was last examined in March 2011.  Therefore, the Board finds that an additional examination is needed to ascertain the current severity and manifestations of the Veteran's left hip disability.

With regard to the claim for an increased evaluation for the Veteran's right knee disability, he was last afforded a VA examination in February 2014.  However, during the May 2016 hearing, the Veteran asserted that his right knee disability had worsened.  See Board hearing transcript at 22.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997) and Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, the findings as required under Correia were not reported.  Therefore, the Board finds that an additional examination is needed to ascertain the current severity and manifestations of the Veteran's right knee disability.

In addition, during the May 2016 hearing, the Veteran testified that he had applied for vocational rehabilitation benefits and had been denied.  See Board hearing transcript at 12.  Thus, the Board finds that a remand is necessary to obtain his vocational rehabilitation records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's vocational rehabilitation file and associate it with his claims file.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected left hip and right knee disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected left hip bursitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion in degrees for the Veteran's left and right hips.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also state whether there is any form of ankylosis and indicate whether there is limitation of rotation where the Veteran cannot toe-out more than 15 degrees, limitation of adduction where the Veteran cannot cross his legs, or limitation of abduction where motion was lost beyond 10 degrees.

The examiner should further indicate whether there is malunion of the left femur with slight knee or hip disability, moderate knee or hip disability, or marked knee or hip disability; whether there is a fracture of the neck of the left femur with a false joint; and whether there is a nonunion from a fracture of the shaft or anatomical neck of the left femur with or without loose motion.  He or she should also state whether there Veteran has a flail joint.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected degenerative joint disease of the right knee, status post anterior cruciate ligament reconstruction with chondromalacia patella.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion in degrees for the Veteran's right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also state whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion to the joint; or, symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  The examiner should further address whether there is any additional functional impairment during flare-ups or upon repetitive motion.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by appropriate personnel.  

The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type. 

A written copy of the report should be associated with the claims folder.

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last supplemental statement of the case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




